Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A: Figs. 3A-3B – drawn to an RF tip with a sharp edge
Species B: Fig. 3C – drawn to an RF tip with a narrow, needle-like shape 
Species C: Fig. 3D – drawn to an RF tip with a generally blunt shape 
Species D: Figs. 4A– drawn to an RF tip formed from magnetic material
Species E: 4B – drawn to an RF tip formed from a magnetic material and having a non-magnetic material portion 
Species F: Fig. 4C – drawn to an RF tip formed from magnetic material with a non-magnetic material casing around the tip 
Species G: Fig. 4D – drawn to an RF tip formed from magnetic material with a non-magnetic material casing and a coil formed from conductive material 
Species H: Fig. 5A-5B – drawn to an RFA ablation probe having two tines with magnetic material tips 
Species I: Fig. 5C-5D – drawn to an RFA ablation probe having two tines with an angled bend in each tine 
Species J: Fig. 6A-6B – drawn to an RFA ablation probe having a tip formed from magnetic material and an expandable balloon wrapped in a conducting coil 
Species K: Fig. 6C – drawn to an RFA ablation probe having an expandable balloon wrapped in two conducting coils 
Species L: Figs. 12-16 – drawn to a probe tip with an active treatment region formed from a zig-zag pattern of electrode wires and located on a front third portion of an expandable balloon  
Species M: Figs. 17-21 – drawn to a probe tip with an active treatment region located on one side of an expandable balloon 
Species N: Figs. 23-24 – drawn to an expandable balloon with a corrugated circumferential configuration 
Species O: Figs. 25-26 – drawn to a probe tip with an expandable balloon formed in a crescent shape 
Species P: Figs. 27A-29 – drawn to a probe tip with a mesh basket formed from at least one electrode wire twisted into a terminated helix shape
Species Q: Fig. 30 – drawn to a probe tip with a mesh basket formed of electrode wires which curve across the distal end of the probe tip

The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identified species as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Brett Peterson on 01/03/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794